Citation Nr: 1737165	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include coronary artery disease and ischemic heart disease, and to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1968, with prior service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

The Veteran's service treatment records document that he served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

Although the Board regrets the further delay, an additional remand is required in order to complete further development so that the Veteran's claim is decided fairly and appropriately.

Initially, the Board notes that not all of the Veteran's VA treatment records are associated with the evidence of record before the Board.  The September 2009 rating decision indicates that treatment records from the Gainesville VA Healthcare System, dated February 7, 1996, through July 24, 2009, were reviewed and considered.  However, the July 2012 Statement of the Case does not reflect that these records were reviewed and considered and they are not part of the Veteran's electronic claims file in Virtual VA.  While there are some VA treatment records located in VBMS from that time period, dated August 2006 through December 2008, it appears that they were submitted by the Veteran himself and it is clear they are not complete.  In the July 2012 Statement of the Case, the RO did consider and review treatment records from the Gainesville VA Healthcare System dated July 24, 2009, through March 26, 2012.  In March 2014, additional VA treatment records dated September 2012 through October 2013 were uploaded to VBMS, yet these records have not been considered by the RO in the first instance.  Moreover, a February 2012 VA treatment note reflects an echocardiogram was performed and that the report was located separately under "Tools" and "Imaging;" however, the actual echocardiogram report is not associated with the evidence of record before the Board.  Accordingly, on remand the RO must obtain and associate with the evidence of record all outstanding treatment records from the Gainesville VA Healthcare System, to include the February 2012 echocardiogram report, as well as records dated from February 7, 1996, and prior to July 24, 2009, and dated from March 26, 2012, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Heart Disorder

In April 2009, the Veteran filed a claim for, among other things, entitlement to service connection for "heart problems."  In his June 2010 Notice of Disagreement, the Veteran clarified that he was seeking service connection for coronary artery disease or ischemic heart disease.  He indicated that shortly after his release from active duty service in 1969 or 1970 he began to experience problems with his heart.  In his July 2012 VA Form 9, the Veteran stated that he began to experience chest pains as early as 1974, that VA treatment records confirm a diagnosis of coronary artery disease, and that testing has indicated he experiences insufficiencies with his ejection fraction.  He stated he felt that the fact that he did not receive any treatment for this specific condition should not preclude VA from awarding service connection because the record contained evidence of a diagnosis.

At his May 2017 hearing before the Board, the Veteran testified that he felt he had heart problems during his active duty service because he was unable to go as fast as other servicemembers while completing obstacle courses.  When asked if he had ever been diagnosed with a heart disorder, he indicated he had but that his medical records had been destroyed and he had no proof of this.  The Veteran indicated he did "not really" receive treatment for a heart condition currently, but that he was advised to take a half dose of Aspirin and Vitamin D daily.  He described current symptoms as becoming short of breath and dizzy with strenuous activity and acknowledged chest pain "every once in a while."  He stated that he went to a private doctor in the past who performed testing, including stress testing, but that those records were unavailable.  The Veteran testified that his doctor informed him his heart was not being as fast as it should, that it slowed down every once in a while, and that when he becomes very active it does not "pick up the pace," causing him to experience shortness of breath.

A December 1973 letter from a private physician, M. F., M.D. indicates that the Veteran had an abnormal cardiogram revealing a conductive defect.  At a February 1974 VA examination for the purposes of obtaining nonservice-connected pension, the Veteran reported a history of heart disease but indicated he did not know the diagnosis.  He stated that when he ran during service he tended to pass out and experienced occasional chest pains.  Examination revealed no evidence of heart disease or abnormalities, radiological imaging of the heart revealed it was normal in size, shape, and position, and an echocardiogram was within normal limits.

In November 2006, during a routine VA treatment appointment, the Veteran reported a history of a myocardial infarction fifteen years prior.  Various VA treatment records associated with the evidence of record document a history of coronary artery disease but do not reflect any treatment for this disease.  Specifically, an April 2010 VA treatment record documents a questionable past medical history of coronary artery disease as per a prior provider note, however the examiner was unsure if the Veteran ever had a myocardial infarction. 

At a June 2012 VA examination, the examiner found no evidence of ischemic heart disease.  The examiner noted that there was evidence of cardiac hypertrophy or dilation and referenced a February 2012 echocardiogram.  The Veteran reported intermittent history of hospitalization for chest pain and dyspnea; however, he was seen recently at the Gainesville VA Medical Center in March 2012 with a negative myocardial perfusion study with no evidence of ischemia.  The examiner indicated that a review of the Veteran's record revealed mild diastolic dysfunction by echocardiogram and noted this was not the same as ischemic heart disease.

The Board finds that a remand is required to provide the Veteran with a new examination and to obtain additional medical opinions for several reasons.  First, the Board notes that the Veteran's original claim was for "heart problems," and that VA should broadly construe his claim to encompass all diagnosed heart disabilities present during the period of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  On remand, medical opinions must be obtained regarding all diagnosed cardiovascular disorders present during the period of the claim.  Second, the Board finds an opinion is required to reconcile the diagnosis of coronary artery disease in the Veteran's VA treatment records with the June 2012 VA examiner's findings that there was no evidence of ischemia.  

Psychiatric Disorder

In April 2009, the Veteran filed a claim for, among other things, entitlement to service connection for anxiety and depression.  In a May 2017 statement from the Veteran's wife, she indicated that the Veteran had been diagnosed with PTSD.  The Board notes that when a Veteran claims for service connection for a specific psychiatric disorder, that claim may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the issue has been recharacterized on the cover page to encompass all diagnosed psychiatric disorders, including PTSD.  In this regard, on remand the Veteran must be provided with the requisite notice regarding what is necessary to substantiate a claim for service connection for PTSD.  He must also be provided with and requested to complete and return a PTSD stressor statement.

In his July 2012 VA Form 9, the Veteran stated that he felt the etiology of his psychiatric disorder was directly related to his experience in Vietnam where he served in an area of imminent danger and feared for his life.  At his May 2017 hearing before the Board, the Veteran testified that being in Vietnam was stressful and that he was involved in combat situations.  He indicated that he had been under gunfire from the enemy approximately two or three times during his service in Vietnam.  He stated his wife has told him that he will scream in the middle of the night due to nightmares.  The Veteran testified that he believed his psychiatric symptoms caused occupational problems throughout his life and that his memory was also affected.

VA regulation provides that that service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Based on the foregoing VA regulation, on remand the RO must make specific findings as to whether the Veteran was involved in combat and whether any of his claimed stressors involve a "fear of hostile military or terrorist activity" as defined by 38 C.F.R. § 3.304(f)(3).  In this regard, the Board notes that the Veteran's service personnel file is not associated with the evidence of record before the Board and may contain evidence in support of his claim; therefore, it must be obtained on remand.

Thereafter, if, and only if, any stressors are able to be verified, the Veteran must be provided with a VA examination to determine if he has a diagnosis of PTSD and, if so, if it is related to any of his claimed stressors.  In this regard, the Board notes that because the Veteran's claim was first certified to the Board prior to August 4, 2014, any diagnosis of PTSD must conform to DSM-IV criteria.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125a (2016)) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").

As noted above, the Veteran's claim encompasses all diagnosed psychiatric disorders.  See Clemons, 23 Vet. App. at 5. While entitlement to service connection for PTSD requires verification of a claimed stressor, entitlement to service connection for a psychiatric disorder other than PTSD does not require verification of a claimed stressor.  However, service connection for a psychiatric disorder does still require a nexus between a diagnosed psychiatric disorder and service.  Therefore, regardless of whether any of the Veteran's claimed stressors can be verified, he must still be provided a VA mental health examination to determine whether any psychiatric disorders, other than PTSD, are due to his active duty service.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the requisite notice regarding what is necessary to substantiate a claim for service connection for PTSD.  He must also be provided with and requested to complete and return a PTSD stressor statement.

2.  Obtain and associate with the evidence of record the Veteran's service personnel records from his Reserve and active duty service.

As many requests as are necessary to obtain the named records must be made until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).  If any of the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and his representative as outlined in VA regulation.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

3.  Obtain and associate with the evidence of record all outstanding VA treatment records, to include, but not limited to:

* Treatment records from the Gainesville VA Healthcare System, dated from February 7, 1996, through July 24, 2009;

* Treatment records from the Gainesville VA Healthcare System dated from March 26, 2012, to the present; and

* The February 2012 echocardiogram imaging report and any other outstanding echocardiogram imaging reports.

4.  Following completion of steps 1 and 2, the RO must take the appropriate steps, to include contacting the Joint Services Records Research Center (JSRRC), to verify any of the Veteran's claimed stressors.  If the Veteran provides information that is insufficient to send to the JSRRC for verification, he must be notified of such and be given an opportunity to provide additional information.

If the JSRRC is unable to verify any claimed stressor and identifies another agency who may be able to do so, the RO must contact the identified agency.

Thereafter, the RO must make a specific findings, and document such in a formal memorandum that is associated with the evidence of record, regarding the following:

* Whether the Veteran was involved in combat; and

* Whether the Veteran's claimed stressors are related to a "fear of hostile military or terrorist activity" as defined in 38 C.F.R. § 3.304(f).

In making these findings, the RO is reminded that in the absence of clear and convincing evidence to the contrary, and provided a claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

5.  Following completion of steps 1 through 4 above, if, and only if, the RO is able to verify any of the Veteran's claimed stressors, he must be afforded a VA PTSD examination to determine the etiology of any PTSD diagnosed under DSM-IV criteria.

The Veteran's claims file (to include a copy of this remand) must be made available to the examiner.  The examiner must be advised of all verified stressors.

The examiner should elicit from the Veteran a complete history of his psychiatric symptoms and document such in the examination report.  All indicated tests and studies must be performed, to include the appropriate psychological testing.  Then, following a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner should:

(a)  First, determine whether the Veteran meets the DSM-IV criteria for PTSD at any time during the period on appeal (from April 2009 to the present).

(b)  If it is determined that the Veteran has a diagnosis of PTSD under DSM-IV criteria, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the diagnosed PTSD is due to the Veteran's verified in-service stressor(s).

The examiner must provide a detailed explanation for the reasons for the opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6.  Following completion of steps 1 through 4 above, regardless of whether any stressors could be verified, and regardless of whether a PTSD examination is conducted, the Veteran must be afforded a VA mental health examination to determine whether he has a diagnosis of any psychiatric disability other than PTSD under DSM-IV criteria and, if so, whether it is due to his active duty service.

All indicated tests and studies should be performed, to include psychological testing to determine whether the Veteran meets the DSM-IV criteria for any psychiatric disorder other than PTSD.

The examiner should elicit from the Veteran a complete history of his psychiatric symptoms and document such in the examination report.  Then, following a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must:

(a)  Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of any psychiatric disorder other than PTSD at any time during the period on appeal (from April 2009 to the present).  If there are any psychiatric diagnoses documented in the record that are not found on examination, the examiner must identify these on the examination report and reconcile the conflicting diagnoses.

(b)  With regard to each psychiatric disorder diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the diagnosed psychiatric disorder is due to the Veteran's active duty service, to include, if applicable, any verified stressors.  

The examiner must give a detailed explanation for the reasons for the opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

7.  Afford the Veteran the appropriate VA examination(s) to determine the etiology of all diagnosed heart disorders present during the period of the appeal (from April 2009 to the present).  All indicated diagnostic testing must be performed.  The examiner must elicit from the Veteran, and document in the examination report, a full history regarding the onset and continuity of his symptoms and treatment.  

The examiner is informed that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been to exposed to herbicide agents, such as Agent Orange.

Following a physical examination, and with consideration of the electronic claims file, to include medical records and lay statements, the examiner must provide the following information:

(a)  Has the Veteran ever had a diagnosis of ischemic heart disease, to include coronary artery disease?  If the response is in the negative, the examiner must reconcile this with the documented past medical history of coronary artery disease in the Veteran's VA treatment records.

(b)  Identify all heart disorders present during the period of the appeal (from April 2009 to the present).

(c)  With regard to each diagnosed heart disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the cardiovascular disability is due to the Veteran's active duty service, to include as to exposure to herbicide agents, such as Agent Orange.  

The Board draws the examiner's attention, but in no way limits it, to the following evidence of record:

* A December 1973 private physician note documenting that the Veteran had a conductive defect.

* A February 2012 echocardiogram report;

* A June 2012 VA ischemic heart disease examination; and

* The Veteran's statements in his June 2010 Notice of Disagreement and his July 2012 VA Form 9 (Substantive Appeal), as well as his testimony at the May 2017 hearing before the Board.

The examiner must give a detailed explanation for the reasons for the opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

The examiner is informed that a rationale that any heart disorder is not due Veteran's active duty service solely because it is not listed as one presumed to be due to exposure to herbicide agents under VA regulation is not a sufficient rationale.

8.  The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

9.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

